              Case 2:19-cv-00069-RSL Document 1 Filed 01/15/19 Page 1 of 10



 1

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8
      S.B., M.B., J.M. Jr., and G.M., minors, by
 9    Bruce A. Wolf, their guardian ad litem,          No.

10                          Plaintiffs,                COMPLAINT FOR PERSONAL AND
                                                       PHYSICAL INJURIES AND DAMAGES
11                  vs.

12    UNITED STATES OF AMERICA,

13                          Defendant.

14

15
            Plaintiffs S.B., M.B., J.M. Jr., and G.M., through their litigation guardian ad litem Bruce
16
     A. Wolf, allege:
17
                                          I. INTRODUCTION
18
            1.1    Plaintiffs S.B., M.B., J.M. Jr., and G.M. for years remained in the care and
19
     custody of their biological mother, which resulted in them being subjected to sexual abuse and
20
     neglect over that period. The Muckleshoot Indian Tribe (“Tribe”) received multiple complaints
21
     about the abuse and neglect that the children were suffering. Eventually, after completing
22
     several investigations, the Tribe concluded that the reports of abuse and neglect were founded.
23
     The children were removed from the home of their mother on at least two occasions and


     COMPLAINT – 1                                               LAW OFFICES OF RESSLER & TESH
                                                                    821 SECOND AVENUE, SUITE 2200
                                                                          SEATTLE, WA 98104
                                                                            (206) 388-0333
               Case 2:19-cv-00069-RSL Document 1 Filed 01/15/19 Page 2 of 10



 1   transferred to other homes on the Muckleshoot reservation. Yet the children were always

 2   returned by the Tribe to the home of their mother, even though they faced regular contact with a

 3   registered sex offender there. Although the Tribe knew these children would be exposed to this

 4   sex offender, it did nothing to protect them from him.

 5           The children fared no better in some of the homes they were placed in after being

 6   removed from their mother’s home. The Tribe failed to complete a home study for any of the

 7   homes in which these children were placed. The Tribe knew or should have known that the

 8   homes these children were placed in presented a substantial risk to their health, safety, and

 9   welfare. The Tribe’s conduct evidenced a complete disregard for the health, safety, and welfare

10   of the children they owed a duty to protect. As a result of the Tribe’s negligent failure to protect

11   these children, Plaintiffs were repeatedly sexually abused by persons who should never have

12   had access to them.

13                                                II. PARTIES

14           2.1     Plaintiff S.B. is a child who was born in 2002.

15           2.2     Plaintiff M.B. is a child who was born in 2003.

16           2.3     Plaintiff J.M. Jr. is a child who was born in 2005.

17           2.4     Plaintiff G.M. is a child who was born in 2008.

18           2.5     Bruce A. Wolf was appointed by the King County Superior Court as the guardian

19   ad litem for the Plaintiffs in this litigation.

20           2.6     Defendant United States of America is a sovereign nation and at all relevant

21   times provided funding, through its sub-agencies the Bureau of Indian Affairs (“BIA”) and the

22   Department of Health and Human Services (“DHHS”), to the Tribe, including funding for

23   programs intended to assure the health, safety, and welfare of Plaintiffs. Employees of the Tribe



     COMPLAINT – 2                                                 LAW OFFICES OF RESSLER & TESH
                                                                       821 SECOND AVENUE, SUITE 2200
                                                                             SEATTLE, WA 98104
                                                                               (206) 388-0333
                Case 2:19-cv-00069-RSL Document 1 Filed 01/15/19 Page 3 of 10



 1   were directly involved in providing services and programs, which were funded through Indian

 2   Self–Determination and Education Assistance Act (“ISDEAA”) contracts with Defendant, for

 3   the benefit and protection of S.B., M.B., J.M. Jr., and G.M.

 4                                III. JURISDICTION AND VENUE

 5          3.1     This action is brought under the Federal Tort Claims Act, 28 U.S.C. § 2674, 28

 6   U.S.C. § 1346(b), and 25 U.S.C. § 5321. The alleged acts and omissions committed by the Tribe

 7   occurred in the Western District of Washington.

 8          3.2     On February 27, 2018, each Plaintiff filed a claim for damages with the BIA

 9   under 28 U.S.C. § 2672. On August 16, 2018, these claims were denied.

10          3.3.    On February 27, 2018, each Plaintiff filed a claim for damages with DHHS

11   under 28 U.S.C. § 2672. DHHS did not respond to Plaintiffs’ claims within the time limits

12   established by statute.

13                                             IV. FACTS

14          4.1     S.B. and M.B. are the biological children of Jana Bellack and Nickolas Bakke.

15   Beginning in 2006, S.B. and M.B. lived with Jana Bellack and Jonathan S. Moses Sr.

16          4.2     J.M. Jr. and G.M. are the biological children of Jonathan S. Moses Sr. and Jana

17   Bellack.

18          4.3     In 2013, Plaintiffs were removed from the care and custody of Bellack by the

19   Tribe, based on its finding that the children had been abused and neglected.

20          4.4     Between 2001 and 2013, and prior to the aforementioned removal, the Tribe and

21   the Washington State Department of Social and Health Services (“DSHS”) received at least 20

22   reports warranting “screen in” designation concerning the four children. All the reports involved

23



     COMPLAINT – 3                                                  LAW OFFICES OF RESSLER & TESH
                                                                      821 SECOND AVENUE, SUITE 2200
                                                                            SEATTLE, WA 98104
                                                                              (206) 388-0333
                Case 2:19-cv-00069-RSL Document 1 Filed 01/15/19 Page 4 of 10



 1   allegations of abuse and neglect. Three of these reports resulted in founded allegations of

 2   neglect.

 3          4.5     In 2005, and again in 2007, the Tribe and DSHS removed Plaintiffs from

 4   Bellack’s home and temporarily placed them with relatives.

 5          4.6     Although the Tribe and DSHS were aware that Bellack was living with a

 6   registered sex offender, they returned Plaintiffs to Bellack. They did not require that the sex

 7   offender move from the residence prior to returning the children.

 8          4.7     While the children were in Bellack’s home, DSHS and the Tribe received

 9   multiple reports of sexual abuse, neglect, the use of alcohol and methamphetamines by the

10   adults charged with the care of the children. The Tribe and DSHS ignored these reports.

11          4.8     On May 13, 2005, DSHS and the Tribe received a referral that M.B. was

12   whimpering, continually putting her hands down her pants, and scratching herself. When M.B.’s

13   diaper was removed, the referent noticed that the child’s “whole bottom had a huge blanket of

14   scabs.” In this report it was noted that Moses Sr. was a Level 2 registered sex offender, and that

15   he lived with Bellack and her children.

16          4.9     On May 31, 2005, Francis Cacalda of the Tribe was assigned to complete an

17   investigative assessment and follow up on the DSHS intake report from May 13, 2005. The

18   referral was declared unfounded and further investigation was not completed. Nothing was done

19   by either the Tribe or DSHS regarding the report of the children living with a convicted felon

20   and a registered sex offender.

21          4.10    On October 21, 2005, Bellack was involved in a car accident while intoxicated.

22   At the time of the accident, Plaintiffs were passengers in the car. M.B. suffered a broken arm.

23   The report made to the Tribe and to DSHS concerning the drunken driving and the injuries



     COMPLAINT – 4                                                LAW OFFICES OF RESSLER & TESH
                                                                    821 SECOND AVENUE, SUITE 2200
                                                                          SEATTLE, WA 98104
                                                                            (206) 388-0333
                Case 2:19-cv-00069-RSL Document 1 Filed 01/15/19 Page 5 of 10



 1   sustained by M.B. included reference to S.B. and M.B. living with Moses Sr., who was noted to

 2   be a registered sex offender. No immediate action was taken by DSHS or the Tribe regarding

 3   the facts that the Plaintiffs were living with a registered sex offender, or that their mother had

 4   injured her her child while driving drunk.

 5            4.11   On March 6, 2006, DSHS completed its investigative assessment regarding the

 6   October 21, 2005 car accident. This report of abuse and neglect was determined to be founded.

 7   DSHS and the Tribe removed S.B., M.B., and J.M. Jr. from the custody of their mother and

 8   temporarily placed them with extended family members. The case was subsequently closed.

 9   DSHS and the Tribe moved the children from their temporary placement back to the home of

10   their mother, where registered sex offender Moses Sr. still resided. The tribal and state social

11   workers knew that Moses Sr. was living in the home when they chose to place the children

12   there.

13            4.12   On January 17, 2007, DSHS and the Tribe opened an investigation in response to

14   a report that Bellack was intoxicated during a domestic violence incident in her home. DSHS

15   noted that Bellack was “extremely intoxicated and . . . unable to provide adequate care and

16   supervision.” As part of the investigative assessment of Bellack, she was “found to be

17   intoxicated during welfare check by police and when CPS visited.” Based on the actions of

18   Bellack, S.B., M.B., and J.M. Jr. were placed with relatives. The children were later permitted

19   to return to Bellack’s home, where registered sex offender Moses Sr. was still residing. The

20   report relating to the removal and return of the children again noted that Moses Sr. continued to

21   live in the home, and that he was a a registered sex offender.

22

23



     COMPLAINT – 5                                                LAW OFFICES OF RESSLER & TESH
                                                                      821 SECOND AVENUE, SUITE 2200
                                                                            SEATTLE, WA 98104
                                                                              (206) 388-0333
               Case 2:19-cv-00069-RSL Document 1 Filed 01/15/19 Page 6 of 10



 1          4.13    On April 29, 2008, DSHS and the Tribe received a report that M.B. had

 2   disclosed that “my dad always whoops my ass.” It was understood that she was referring to

 3   Moses Sr. No action was taken by DSHS or the Tribe.

 4          4.14    On March 18, 2009, DSHS and the Tribe received a report that M.B. “had a rash

 5   down there and M.B. pointed to her private area,” and that she had been complaining for a

 6   week. M.B. was described as having poor hygiene and wearing dirty clothes. The report

 7   included details about Moses Sr., including that he was “convicted, in 1995, of Attempted Rape

 8   1.” It was noted by DSHS that there was a referral received on November 6, 2008, and that the

 9   Tribe had failed to take any action regarding that referral.

10          4.15    On March 19, 2009, another report was received by DSHS and the Tribe. The

11   report repeatedly referred to the fact that Moses Sr. was a registered sex offender. In addition,

12   Plaintiffs had reported that they were hungry and didn’t have any food in their home. It was

13   noted that Plaintiffs had a history of suffering abuse and neglect.

14          4.16    On October 12, 2009, an investigation assessment was completed for the reports

15   made on March 18 and 19, 2009. DSHS concluded that the allegations in these reports were

16   unfounded. In the investigation notes, social workers again noted that Moses Sr. was a

17   registered sex offender and that he was residing at Bellack’s home.

18          4.17    On December 1, 2011, it was reported to DSHS and the Tribe that S.B. had a

19   black eye. In that report it was again noted that Moses Sr. was a registered sex offender. In

20   addition, the DSHS social worker noted the following:

21          “[D]iscussed with the Muckleshoot Case manager Laurel Kelly that father Johnny
            Moses Sr. who is the live-in boyfriend of Jana Bellack is a Level 2 [registered sex
22          offender] and they had no concerns. The Muckleshoot tribe stated that this case
            should [be] closed out because the father’s convictions are old, and the father
23          Johnny Moses was nineteen years old at the time of the incident and the victim
            was fifteen years old at the time of his conviction.”

     COMPLAINT – 6                                                  LAW OFFICES OF RESSLER & TESH
                                                                      821 SECOND AVENUE, SUITE 2200
                                                                            SEATTLE, WA 98104
                                                                              (206) 388-0333
               Case 2:19-cv-00069-RSL Document 1 Filed 01/15/19 Page 7 of 10



 1          4.18    DSHS and the Tribe accepted Bellack and Moses Sr.’s self-report that the

 2   conviction was for statutory rape, even though DSHS records noted the crime to be Attempted

 3   Rape in the First Degree, contrary to Bellack and Moses Sr.’s self-report. DSHS and the Tribe

 4   ignored State, Federal, and Tribal rules and policies that disqualified a person with a conviction

 5   of this crime from having unsupervised access to children.

 6          4.19    The Tribe made no attempt to obtain the criminal records of the Attempted Rape

 7   in the First Degree conviction. The records of that crime describe Moses Sr. using a six-inch

 8   blade in his attempt to rape his victim.

 9          4.20    In addition, the Tribe did not attempt to obtain Moses Sr.’s criminal history,

10   which included convictions for Assault in the Second Degree and Unlawful Firearm Possession,

11   in addition to his sex offense conviction.

12          4.21    On March 14, 2012, DSHS and the Tribe received a report that S.B. had been

13   displaying “anger rages” at school. The referrer stated these types of incidents had occurred

14   multiple times since October 2011. DSHS once again noted that Moses Sr. resided in the same

15   house as S.B. and that he was “a [registered sex offender] Level 2.” In the investigative

16   assessment completed on June 10, 2012, DSHS concluded that the case was unfounded and

17   closed it without action, purportedly because Bellack was “aware of her child’s behavioral [sic]

18   at school.” The social worker who determined that the referral was unfounded noted in the

19   report that S.B. was “very scared and does not want to go home.” The report provides no

20   additional information about why the child was afraid to be at home.

21          4.22    On May 2, 2013, Plaintiffs were removed from Bellack’s home after M.B. was

22   accidentally shot in the leg while she and a sibling were handling a loaded rifle. The incident

23   was referred to DSHS and the Tribe. It was reported that the rifle was kept under a bed and was



     COMPLAINT – 7                                                LAW OFFICES OF RESSLER & TESH
                                                                    821 SECOND AVENUE, SUITE 2200
                                                                          SEATTLE, WA 98104
                                                                            (206) 388-0333
              Case 2:19-cv-00069-RSL Document 1 Filed 01/15/19 Page 8 of 10



 1   unsecured. The police officer responding to the scene stated that the “living conditions in the

 2   home were filthy and disgusting and that he had taken photographs of the home.”

 3          4.23    On or around May 3, 2013, M.B. was placed with Moses Sr.’s sister, Sarah

 4   Moses. No home study was completed prior to this placement. No background checks were

 5   completed on Sarah Moses or the other adults residing in her home with access to M.B. Sarah

 6   Moses’ partner, whose first name was Juan, lived in her home. Plaintiffs were abused and

 7   neglected while in Sarah Moses’ home by both Sarah Moses and Juan. No health and safety

 8   visits were completed during the time of this placement.

 9          4.24    S.B. and M.B., at different times over the following months, were placed with

10   Shawny Starr, who was not related to the children. Starr was a relative of the Tribe’s foster

11   home licensor, although Starr herself was not licensed. No home study was completed prior to

12   the placement of these children in this unlicensed home. No background checks were completed

13   on Starr or any of the adults residing in her home. At that time, Starr was living with a person

14   named Iosefa Aukusitino.

15          4.25    S.B. and M.B. were abused and neglected while in Starr’s home, including

16   sexual abuse by Aukusitino. No health and safety visits were completed by DSHS or the Tribe

17   while the children were living in this unlicensed placement.

18          4.26    On July 24, 2014, S.B. was placed at Ryther Center for Children & Youth. On

19   October 20, 2014, S.B. underwent a psychological exam performed by Dr. Rochelle Coffey, a

20   psychologist at the center. She diagnosed S.B. with PTSD and a history of neglect. Dr. Coffey

21   expounded on S.B.’s childhood experience, opining that “repeated physical and emotional abuse

22   and neglect has resulted in complex developmental trauma.”

23



     COMPLAINT – 8                                                  LAW OFFICES OF RESSLER & TESH
                                                                      821 SECOND AVENUE, SUITE 2200
                                                                            SEATTLE, WA 98104
                                                                              (206) 388-0333
               Case 2:19-cv-00069-RSL Document 1 Filed 01/15/19 Page 9 of 10



 1          4.27    M.B., J.M. Jr., and G.M. have also exhibited signs of significant trauma from the

 2   abuse and neglect they suffered over the years.

 3                                      V. CAUSES OF ACTION

 4          COUNT I: NEGLIGENT INVESTIGATION

 5          5.1     Defendant owed a duty to S.B., M.B., J.M. Jr., and G.M. to properly investigate

 6   reports related to Plaintiffs and the Bellack home. In addition, Defendants had a duty to

 7   properly investigate and monitor the other homes where Plaintiffs were placed.

 8          5.2     Defendant breached this duty by conducting a faulty investigation.

 9          5.3     Defendant breach proximately caused a harmful placement decision which

10   resulted in severe injuries to S.B., M.B., J.M. Jr., and G.M.

11          COUNT II: NEGLIGENCE

12          5.4     Defendant owed a duty to protect S.B., M.B., J.M. Jr., and G.M. against child

13   abuse and neglect.

14          5.5     Defendant breached this duty by failing to conduct a reasonable investigation of

15   reports related to Plaintiffs and the Bellack home. In addition, Defendant failed to properly

16   investigate and monitor the other homes in which Plaintiffs were placed.

17          5.6     Defendant’s breach proximately caused S.B., M.B., J.M. Jr., and G.M. to suffer

18   severe injuries.

19                                  VI. INJURIES AND DAMAGES

20          6.1     As a direct and proximate cause of Defendant’s acts and omissions, Plaintiffs

21   have sustained past general and special damages and will sustain future general and special

22   damages, including, but not limited to:

23                  a. Past, present, and future pain and suffering, both physical and emotional;



     COMPLAINT – 9                                                   LAW OFFICES OF RESSLER & TESH
                                                                       821 SECOND AVENUE, SUITE 2200
                                                                             SEATTLE, WA 98104
                                                                               (206) 388-0333
           Case 2:19-cv-00069-RSL Document 1 Filed 01/15/19 Page 10 of 10



 1               b. Past present, and future psychological trauma and impairment;

 2               c. Past, present, and future loss of enjoyment of life;

 3               d. Medical bills and other expenses for future treatment;

 4               e. Loss of earning capacity; and

 5               f. Loss of educational opportunities.

 6        6.2    All of the above damages are in an amount which will be proved at trial.

 7                                   VII. RELIEF SOUGHT

 8        Plaintiffs pray for judgment against Defendant as follows:

 9        7.1.   For an award of general damages, in an amount to be determined at trial;

10        7.2.   For an award of special damages, in an amount to be determined at trial;

11        7.3.   For an award of costs and reasonable attorneys’ fees; and

12        7.4.   For such further relief as the Court deems just and proper.

13
          DATED this 15th day of January, 2019.
14
                                               s/ Timothy R. Tesh
15                                             Allen M. Ressler, WSBA #5330
                                               Timothy R. Tesh, WSBA #28249
16                                             Jonathan E. Van Eck, WSBA #47755
                                               Zachary E. Davies, WSBA #41794
17                                             Ressler & Tesh PLLC
                                               821 Second Avenue, Suite 2200
18                                             Seattle, WA 98104
                                               Telephone: (206) 388-0333
19                                             Fax: (206) 388-0197
                                               Email: tim@resslertesh.com;
20                                             allen@resslertesh.com;
                                               jonathan@resslertesh.com;
21                                             zach@resslertesh.com

22

23



     COMPLAINT – 10                                            LAW OFFICES OF RESSLER & TESH
                                                                  821 SECOND AVENUE, SUITE 2200
                                                                        SEATTLE, WA 98104
                                                                          (206) 388-0333
